April 1, Securities and Exchange Commission Division of Corporation Finance Attn: Mr. Paul Cline, Senior Accountant 100 F Street, N. E.Mail Stop 4561 Washington, D. C. 20549 Re:Navistar Financial Corporation Form 10-K for Fiscal year ended October 31, 2004, and Form 10-K for Fiscal Year Ended October 31, 2005 Filed February 15, 2005, and December 10, 2007, respectively File No. 001-04146 Dear Mr. Cline: On behalf of Navistar Financial Corporation (the “Company,” or “our,” “we”), this letter is in response to comments provided by the Securities and Exchange Commission (“SEC” or “Commission”) staff in your letter of January 15, 2008, with respect to the Company’s Annual Report on Form 10-K for the year ended October 31, 2004 and the Annual Report on Form 10-K for the year ended October 31, 2005.The SEC comments and our responses are set forth below. Navistar Financial Corporation acknowledges that: (i) it is responsible for the adequacy of the disclosure in its Form 10-K for the years ended October 31, 2005 and 2004; (ii) SEC staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; (iii) the Company may not assert staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States; and, finally, (iv) the Division of Enforcement has access to all information we provide to the staff in connection with the staff’s comments on the filings noted above. The previous staff comments and those made on January 15, 2008 were considered.Changes for previous comments were made in the financial statements for the three years ended October 31, 2005, and were included with changes being made in the financial statements for the three years ended October 31, 2006, presented in its Form 8-K filed on March 6, 2008. We look forward to working with you to ensure the appropriateness of the Corporation’s enhanced disclosure.Please feel free to contact me at any time at 630-753-4094 or via email at John.Mulvaney@navistar.com or via fax at 630-753-4090. Sincerely, /s/ JOHN V. MULVANEY, SR. John V.
